ON MOTION FOR REHEARING
PER CURIAM.
Respondents’ motion for rehearing strenuously asserts that our holding that their counterclaim is barred by limitation is contrary to previous decisions in this state. In view of the fact that we simply cited § 516.120(2) in support of that holding, we have concluded to amplify our opinion on that point.
*583Chapter 516, RSMo 1969, V.A.M.S., consists of §§ 516.010 through 516.370 which establish and govern various statutes of limitations. Sec. 516.360 thereof provides as follows:
“The limitations prescribed in sections 516.010 to 516.370 shall apply to actions brought in the name of this state, or for its benefit, in the same manner as to actions by private parties.”
Under the provisions of § 516.120(2), limitations are made applicable to all actions upon liabilities created by statute. As respondents’ brief recognizes, the claims which respondents sought to assert against the state in their tendered counterclaim were based upon §§ 202.670, 202.680, 205.430 and 205.450, RSMo 1949 and RSMo 1959. Therefore, if § 516.360 is applicable to subdivisions of the state, or if the common law rule of “Nullum tempus occurrit regi” is inapplicable to political subdivisions of the state, the limitation of § 516.120(2) bars respondents’ claims under said sections of the statute.
In Emery v. Holt County, 345 Mo. 223, 132 S.W.2d 970 (1939), this court considered the question of whether the statute of limitations applied to a school fund mortgage. The court pointed out that by statute (the predecessor of § 516.360) this state had abolished the maxim “Nullum tempus occurrit regi”. The court called attention to the case of State ex inf. Attorney General v. Arkansas Lumber Co., 260 Mo. 212, 169 S.W. 145, 168 (1913) where the court ruled “that this section makes applicable to the state every general limitation in our law.”
The court then addressed the question of whether statutes of limitation were applicable to political subdivisions of the state and in that connection said, l. c. 971 of 132 S.W.2d:
“Under the common law the maxim ‘Nullum tempus occurrit regi’ did not apply to political subdivisions of the state. It applied only to the state. County of St. Charles v. Powell, 22 Mo. 525, 66 Am.Dec. 637. In Callaway County v. Nolley, 31 Mo. 393, 397, we ruled as follows:
“ ‘Here then was a lot whose legal title was vested in Callaway county, in trust for the inhabitants of the town of Fulton. Callaway county was as competent twenty years ago to bring an action as it was at the time of the institution of this suit. In fact it is nothing more than a body politic, acting as trustee for the inhabitants of the town of Fulton. It is subject to the statute of limitations, as was held in the case of the County of St. Charles v. Powell, 22 Mo. 525 [66 Am.Dec. 637]. Property held by individuals or bodies politic in trust is as much subject to the statute of limitations as that owned by individuals’.
“Other cases so ruling are School Directors of St. Charles Twp. v. Goerges et al., 50 Mo. 194; Flinn v. Gillen, 320 Mo. 1047, loe. cit. 1053, 10 S.W.2d 923, 926; Engle v. Worth County, 278 Mo. 295, 213 S.W. 70; Missouri Township v. Farmers Bank, 328 Mo. 868, 42 S.W.2d 353; Nall v. Conover, 223 Mo. 477, 122 S.W. 1039, and Bonsor v. Madison County [204 Mo. 84, 102 S.W. 494], supra.”
The argument was made that it would be against public policy to permit public funds to be lost by negligence or misfeasance of officers and that for this reason the limitation provision should not apply. In overruling that contention, the court said, l. c. 972 of 132 S.W.2d:
“The legislative enactments of this state and the decisions of the courts construing the same determine the public policy of the state. In this situation the argument here made as to public policy should be addressed to the legislature.”
Respondents cite and rely on the cases of Reorganized School District R-I v. Reorganized School District R—III, 360 S.W.2d 376 (Mo.App.1962) and State ex rel. Wyatt v. Cantley, 325 Mo. 67, 26 S.W.2d 976 (1930) as authority for the proposition that limitations do not apply in actions *584to enforce a public right and that, hence, the city’s claim is not barred. We disagree. In Cantley, the court held that the state was not barred by the statutory limitation imposed on claims filed in the liquidation of an insolvent bank. The basis for that decision, as clearly disclosed by the court’s opinion, was that statutes of limitation do not apply on actions brought by the state unless the statute of limitations is expressly made applicable to the state. The court cited and relied upon State ex rel. Zeigenhein v. Tittmann, 119 Mo. 661, 24 S.W. 1032 for that proposition. In Zeigenhein the court pointed out that the common law rule was that time did not run against the king and that this would be true unless statutorily enacted limitations were made expressly applicable to the state. The statute of limitations specifying a period of four months for filing claims in the liquidation of an insolvent bank contained no provision whereby that limitation was made applicable to the state and there was no general statute making it applicable. In contrast, the legislature by § 516.360 has made § 516.120(2) expressly applicable to governmental action. Hence, the ruling in Cantley has no application. In the Reorganized School District case cited above, the Court of Appeals undertook to follow the decision in Cantley. It recognized the existence and effect of § 516.360 but concluded that the nature of the claim asserted was such that it did not fall within the terms of any of the statutes of limitation created in Chapter 516. The case does not even purport to overrule or cast doubt on earlier decisions holding statutes of limitation applicable to political subdivisions of the state or cases construing and applying the statute now designated as § 516.360.
It is clear that the asserted counterclaim of respondents is barred by § 516.120(2). See also State v. Dalton, 353 Mo. 307, 182 S.W.2d 311 (1944). Accordingly, respondents’ motion for rehearing is overruled.
DONNELLY, C. J., and SEILER and BARDGETT, JJ., dissent from Per Curiam.